Title: To George Washington from Harriot Washington, 8 February 1796
From: Washington, Harriot
To: Washington, George


          
            Mill-Brook [Va.] Febry 8 96
          
          I fear offending my dear and Honor’d Uncle by so soon applying for money to purchase a hat and a few articles to wear to the birth night after his liberal presents to me at Mt Vernon which I shall ever be thankful for I hope my dear Uncle will not think from this I am extravagant for beleive me I am as careful and attentive to my cloathes as I possibly can be—I have been very sick since I wrote to you last with a violent pain in my side an cold which obleiged us to employ a physician Aunt Lewis has also been very sick for some time past with the ague and fever but has recovered Aunt Lewis join’s me in love to you and Aunt Washington. I am my dear & Honor’d Uncle Your affectionate Neice
          
            Harriot Washington
          
        